                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

JOHN DOE,                             )
                                      )
                  Plaintiff,          )
                                      )
             v.                       )
                                      )
DURHAM PUBLIC SCHOOLS BOARD OF        )
EDUCATION, CARL HARRIS, Ed.D.,        )
Individually and in his               )
Official Capacity as former           )
Superintendent of Durham              )
Public Schools; LETICIA JUDD,         )
Individually and in her               )          1:17cv773
Official Capacity as former           )
Principal of Creekside                )
Elementary School, NATHAN             )
HESTER, Individually and in           )
her Official Capacity as              )
former Assistant Principal of         )
Creekside Elementary School,          )
and GINA WATRING, a/k/a GINA          )
BERGMAN, a/k/a GINA CORDERO,          )
                                      )
                  Defendants.         )

                      MEMORANDUM OPINION AND ORDER


THOMAS D. SCHROEDER, Chief District Judge.
     This civil action arises out of the alleged sexual assault

and rape of a student by a former dance teacher at the Creekside

Elementary   School   (“Creekside”)       of   the   Durham   Public   Schools

(“DPS”).     Plaintiff John Doe, having now reached the age of

majority, brought this action against the DPS Board of Education

(“School Board”); Carl Harris, its former Superintendent; Leticia

Judd and Nathan Hester, Creekside’s former Principal and Assistant
Principal, respectively; and Gina Watring, a former dance and drama

teacher at Creekside.        (Doc. 1.)       Defendants School Board, Harris,

Judd, and Hester (“DPS Defendants”) moved to dismiss certain claims

pursuant to Federal Rule of Civil Procedure 12(b)(6).                (Doc. 11.)

Doe filed a “Conditional Motion for Leave to File Amended and

Substituted Complaint.” (Doc. 20.)             A hearing was held on both the

motion to dismiss and the conditional motion to amend, and the

court denied Doe’s conditional motion to amend without prejudice

because   he   failed   to    attach   a     proposed    amended   complaint   as

required by Local Rule 15.1.           (Doc. 22.)        Doe filed a corrected

motion    (Doc.   23)   and    proposed       pleading    (Doc.    25-1),   which

eliminates Harris as a defendant (Doc. 24 at 2).              The motions have

been fully briefed and are ready for consideration.                  (Docs. 12,

15, 16, 24, 27, 28.)     For the reasons set forth below, the motion

to amend will be granted in part and denied in part, and the motion

to dismiss will be granted.

I.   BACKGROUND

     A.     Complaint

     The allegations of the complaint, which are accepted as true

and viewed in the light most favorable to Doe for purposes of the

present motions, show the following:

     During the 2008-2009 school year, Doe was enrolled as a fourth

grade student at Creekside.        (Doc. 1 ¶ 28.)          One of his teachers

was Watring, who taught dance and drama.             (Id. ¶ 29.)     In the fall

                                         2
of     2008,   Watring    began        developing    inappropriate       “friend”

relationships with Doe and other students whom she singled out for

favoritism.      (Id. ¶ 33.)      She showed special attention to Doe,

placing him in the front row of her classroom and giving him extra

candy and prizes in class.             (Id. ¶ 32.)      Outside of class, she

placed herself in close physical contact with Doe, frequently

hugging him and spending time with him during lunch.               (Id. ¶¶ 31–

32.)     Doe regularly visited Watring’s classroom both before and

during school hours, often at Watring’s invitation.                (Id. ¶ 43.)

Watring conducted her classes in a school modular classroom trailer

located on the campus, whose door locked from the inside and

windows had coverings.      (Id. ¶ 42.)         When Doe was dropped off for

school    in   the   mornings,    he    would   often   meet   Watring    in    her

classroom trailer before class and was frequently late to his

homeroom class as a result.            (Id. ¶¶ 44-45.)     The trailer was in

plain view of Creekside employees and school officials due to its

location near the playground.           (Id. ¶ 44, 52.)

       Watring also gave Doe rides home from school in her car, even

though she lacked proper authorization to do so.               (Id. ¶¶ 34-40.)

Creekside had a policy of keeping a list of authorized adults to

take each child home from school, requiring parents to sign a form

indicating which adults had permission to pick up the child.                   (Id.

¶ 36.)     A non-parent was supposed to show a special permission

card to school employees in order to take a child home from school.

                                          3
(Id.)    The relevant DPS Policy provided that “[i]n no case shall

a person other than an authorized parent/guardian be permitted to

take a student home from school until or unless the principal is

satisfied that such person has the approval of the authorized

parent/guardian.”     (Doc. 1 ¶ 61; Doc. 1-1 at 1.)               DPS Policy

further provided that “[i]t shall be the responsibility of the

principal or his designee to determine that any person appearing

at a school and requesting permission to take a student from the

school is properly authorized to do so.”             (Doc. 1 ¶ 61; Doc. 1-1

at 1.)

     Doe was to ride the bus home from school every day, while

Watring’s children, who also attended Creekside, were to ride home

in her car.     (Id. ¶ 35.)    Doe’s mother initially gave verbal

consent for Watring to drive Doe home, because Doe was friends

with Watring’s daughter.   (Id. ¶ 38.)         However, Doe’s mother never

provided   written   authorization       per   the   school’s    policy   and,

subsequently, revoked her verbal permission later in the school

year.    (Id. ¶¶ 39-40.)   Watring would sometimes take Doe out of

the bus line “in plain view of other teachers and administrators”

to drive him home.      (Id. ¶ 35.)        On many of these occasions,

Watring would ask another teacher to place her own children on the

bus, so that she could be alone with Doe.            (Id.)   Even after Doe’s

mother revoked her verbal permission, Watring continued to drive

Doe home from school and drop him off down the street from his

                                     4
house to conceal Watring’s involvement from Doe’s mother.                 (Id.

¶ 40.)   Between January and March of 2009, at least five DPS

employees observed, on different occasions, Doe leaving the school

premises alone with Watring.        (Id. ¶ 41.)

     During the fall of 2008, Watring took Doe to a “Family Night”

event at Creekside along with her own children, who were Doe’s

friends and attended the school.              (Id. ¶ 48.)     During the movie

screening that was part of the event, Watring laid down very close

to Doe on a blanket in full view of the individual DPS Defendants

and school staff.     (Id.)

     In January or February of 2009, Watring gave Doe a cell phone

to communicate exclusively with her both during and after school

hours.   (Id. ¶¶ 32, 49.)        Watring and at least one other teacher

regularly   exchanged    texts    with       students.   (Id.   ¶ 50.)    This

practice was known by other teachers at Creekside and by the DPS

Defendants, although it is not alleged they knew that Watring gave

Doe the phone.     (Id.) 1

     On February 14, 2009, Doe brought Valentine’s Day gifts to

Watring and several other teachers.             (Id. ¶ 54.)    Doe received an

oversized Hershey’s chocolate kiss from another student, which he

gave to Watring.     (Id.)    When the student complained, Doe was sent




1
 At the time of Watring’s arrest, it was estimated that she had exchanged
approximately 4,000 messages with Doe through text messages, email, and
instant messenger. (Doc. 1 ¶ 98.)

                                         5
to the office of the principal or assistant principal as a result.

(Id.)    A school counselor spoke with Doe about his behavior, but

no   additional   investigation    was    undertaken   regarding   Doe’s

relationship with Watring.      (Id.)

     Beginning in the fall of 2008 and continuing into the spring

of 2009, Watring sexually abused Doe on at least eight occasions

on school premises, and this sexual abuse ultimately escalated to

rape.    (Id. ¶ 27.)    During some of Doe’s visits to her classroom

trailer, Watring would lock the door and sexually abuse Doe.        (Id.

¶ 46.)   On one unknown date in 2009, a school employee attempted

to enter the trailer, but found it locked.       (Id. ¶ 53.)   The school

employee reported the locked door to Principal Judd, but no action

was taken by the DPS Defendants or Creekside employees.             (Id.

¶ 53.)    On no occasion is it alleged that anyone at the school

knew of any sexual abuse.

     In March of 2009, Watring transported Doe home from school

without permission.      (Id. ¶ 59.)     She parked on a dirt road and

proceeded to sexually abuse him.        (Id.)   But her car became stuck

in the mud.     (Id.)    Another teacher from Creekside happened to

pass by at the time and stopped to see if everything was alright.

(Id.)    Doe exited the car and walked the rest of the way home.

(Id.) It is unclear whether the teacher ever reported the incident

to school administrators, but no investigation was undertaken as

a result.     (Id. ¶¶ 59-60.)    On two different occasions in March

                                    6
2009,   a   teacher’s   assistant   similarly   observed   Watring    leave

school with a male student in her car but made no report to school

administrators.    (Id. ¶ 78.)

     At some point in February or March 2009, Ms. Barclift, Doe’s

homeroom    teacher,    submitted   a    behavioral   report   to    school

administrators in which she noted that Doe had made inappropriate

comments in class regarding the size of his genitalia and discussed

graphic details of male and female genitalia over lunch with fellow

students.    (Id. ¶ 56.)    However, DPS Defendants did not undertake

any investigation in response or notify Doe’s parents about the

report.     (Id. ¶ 57.)    Around this time, Barclift also received

anonymous complaints that Watring was showing blatant favoritism

towards Doe.    (Id. ¶ 58.)

     On March 17, 2009, Barclift submitted a written report to

Principal Judd, Assistant Principal Hester, and other School Board

employees detailing her concerns about the inappropriate behavior

she observed Watring engage in around Doe and other students as

well as complaints she had received from other students.               (Id.

¶ 71–72.)    The following day, Judd met with Barclift, Watring, and

Hester.     (Id. ¶ 72.)    Barclift reported that Watring had engaged

in inappropriate behavior with students, including taking bites

out of students’ food and hand-feeding food to students in the

cafeteria, playing sexually suggestive and explicit music for

students on her iPod during lunch, and encouraging students to

                                     7
come    to   her   classroom    trailer       without    permission    from    other

teachers.      (Id.)    In addition, Barclift reported that Watring

showed favoritism to students, particularly Doe, and reported

instances of Watring kissing Doe on the head and hugging him.

(Id.)    Barclift stated that she no longer felt comfortable sending

her students to Watring’s class.              (Id.)     Watring did not deny any

of these allegations, but she sought to justify her actions on the

ground that she was friends with many of the students and their

families outside of school.           (Id. ¶ 73.)           Defendants verbally

cautioned Watring to “draw a clear line so that students would

understand that she [Defendant Watring] is their teacher at school”

but    did   not   further     investigate      her     behavior.      (Doc.    ¶ 75

(alteration in original).) 2        At no time between the March 18, 2009

meeting and April 21, 2009, did the DPS Defendants notify Doe’s

parents of Watring’s behavior toward Doe or that a special meeting

had been called to address such behavior.                (Id. ¶ 83.)

       Beginning in mid-March through mid-April of 2009, Barclift

observed Watring give Doe a bracelet with an engraving as well as


2 The DPS Policy on “Student-Staff Relations” provided that “[a]ny
employee who has reason to believe that another employee is
inappropriately involved with a student . . . [including entering into
a romantic or sexual relationship with a student] shall report this
information to the Human Resources Department.” (Doc. 1 ¶ 67 9alteration
in original); Doc. 1-2 at 1.) The DPS Policy on “Sexual Harassment”
also mandated that “all complaints of sexual harassment shall be promptly
reported and thoroughly investigated” and provides that “a student does
not have to report an incident of harassment to trigger an investigation
if a school official knows or, in the exercise of reasonable care, should
have known about the harassment.” (Doc. 1 ¶ 74; Doc. 1-3 at 1.)

                                          8
other   special   gifts,    and   she   observed    frequent   inappropriate

student-teacher behavior, including Watring hugging Doe several

times a day and making other bodily contact with him.             (Id. ¶ 79.)

Barclift and at least one other teacher noticed an uncharacteristic

change in Doe’s behavior during this period as Doe began acting

more withdrawn, engaged in talk of a sexual nature with other

students that was mature for his age, and failed to abide by school

rules, regularly arriving late to class.            (Id. ¶ 80.)

     On March 24, 2009, Barclift reported to Hester that she

observed Doe going into Watring’s classroom trailer before class.

(Id. ¶ 81.)    Hester subsequently stopped Doe in the hall with a

late slip in the morning, and Doe stated that he had gone to

Watring’s trailer to “say hello.”           (Id.)   Hester directed Doe to

go straight to class and later emailed Watring to instruct her to

tell Doe to go straight to class in the morning.               (Id.)   Hester

did not conduct any further investigation into the incident. (Id.)

     On March 31, 2009, Barclift reported to Judd that Watring had

given bandanas to Doe and other students as gifts and became very

upset upon learning from the school that the students could not

keep them.    (Id. ¶ 84.)    Judd did not undertake any investigation

into Watring’s conduct, but rather instructed Watring to speak

with the students involved and their parents about “being simply

a teacher at school and nothing more.”          (Id.)

     On April 20, 2009, Doe wrote Watring a love note, which read

                                        9
“Gina, I love you sooo much babe. I’m lucky to have you. I’m glad

you feel the same way. I want to be with you forever. I’d never do

anything to hurt you. Love, [Doe].”               (Id. ¶ 88.)    The note was

retrieved from a trashcan in the classroom by a classmate, who

delivered it to Barclift.         (Id.)      Barclift gave the note to Hester

the same day.      (Id.)

       The next day, April 21, Judd called Doe’s mother for a meeting

with Hester and Doe regarding the love note.                (Id. ¶ 90.)    Doe’s

mother   told    Judd    that    she   had    already   instructed   Watring   to

maintain appropriate boundaries with Doe and to stop bringing Doe

home from school.        (Id.)    Doe’s mother stated she had also spoken

with   Doe   about      maintaining     an    appropriate   relationship   with

Watring and had taken the steps necessary to prevent personal

contact between them outside of school.                  (Id.)   Doe’s mother

explained that she believed her son had a crush on his teacher and

that all contact between them outside of school had stopped. (Id.)

Watring was then brought into the meeting and reported that her

daughter, Emily, and Doe were boyfriend and girlfriend.                    (Id.)

Watring reiterated that she had spoken with Doe’s mother about

limiting her relationship with Doe to that of a teacher and

student.     (Id.)      No further inquiry, investigation, or remedial

measures were undertaken by the DPS Defendants or other Creekside

employees.      (Id. ¶ 91.)

       Shortly thereafter, Doe’s mother alerted Judd that she found

                                         10
another note, and Judd reported the situation with Watring to the

School Board.         (Id. ¶ 92.)       At this time, a report was made to law

enforcement. (Id.) On April 23, 2009, DPS Defendants and/or other

Creekside         employees    began      an     investigation       into     Watring’s

relationship with Doe.              (Id. ¶ 93.)          Watring was subsequently

arrested and pled guilty to sexual offenses against Doe that

occurred beginning on March 1, 2009.                  (Id. ¶ 97, 100.)

       Following Watring’s arrest, Doe moved to a separate school in

DPS where he was bullied and harassed by fellow classmates because

of his relationship with Watring.                   (Id. ¶¶ 103-06.)        Doe alleges

that    the       School   Board   failed      to    provide   DPS   employees     with

reasonable notice or training as to its bullying and harassment

policy.      (Id. at 107-09.)       As a result, Doe contends, DPS employees

failed to identify or respond to this bullying and harassment.

(Id. ¶ 110.)         Doe ultimately dropped out of school in the fall of

2013.       (Id. ¶ 111.)

       B.      Proposed Amended Complaint

       The proposed amended complaint reiterates most of the same

facts as the original complaint but modifies them as follows:

       The allegations eliminate the phrase “DPS Defendants,” or

titles       of    “principal”     or    “assistant       principal”    and     instead

specifies each Defendant by name.                   See, e.g. (Doc. 25-1 ¶¶ 20–22,

25, 30, 43, 45, 47–48, 56, 59–61.)                  The proposed amended complaint

changes the full names of teachers and teaching assistants to their

                                            11
initials to protect their privacy as they continue to be public

employees. (Id. at 16 n.3.)               Specific details are added to factual

occurrences already alleged in the original complaint: it adds

that    Watring    was    forty      years    old       (id.   ¶ 24),   that    Barclift

completed the behavioral report detailing Doe’s discussion of his

genitalia in or about February 2009, and that the report was made

on an official School Board form and submitted to Hester by leaving

it in a box outside his door for receiving documents, that Barclift

did not receive a response to the report from Hester (id. ¶¶ 72–

73), that Watring raped Plaintiff on April 9, 2009 as well as April

10 (id. ¶ 127), and provides the specific dates for each of the

offenses to which Watring pled guilty (id. ¶ 142).                         The proposed

amended       complaint       also    adds        information      about      Barclift’s

observations of Doe becoming “quiet, sad, unengaged, and unwilling

to help in class,” and of Watring seeing and touching Doe, giving

him special gifts, eating lunch with him, and acting in front of

other     teachers      and    students       “like      they    were   in     an   adult

relationship.”       (Id. ¶¶ 49–51.)

       The proposed amended complaint adds facts about training at

the school: it alleges that Barclift recognized the signs of an

inappropriate teacher-student relationship between Doe and Watring

from her training and experience working for a different employer

(Doc. 53-1 ¶¶ 52–53), that Barclift had never received training

from    the    School     Board      on     how    to     recognize     the    signs   of

                                             12
inappropriate teacher-student relationships (id. ¶ 53), and that

no teachers or teaching assistants at Creekside during the 2008–

2009 year received any on the job training on how to recognize the

signs   of   an   improper    teacher-student   relationship     or   how   to

recognize grooming behavior (id. ¶ 109).

     The proposed amended complaint adds specific details that

several teachers were aware that Doe was leaving school with

Watring while Watring’s own children took the bus, that Watring

was never on the list of adults authorized by Doe’s parents to

take him home from school, that Watring never possessed a “special

card” showing that she had permission to take Doe home from school,

and that Doe’s parents were never asked to give written consent

for anyone else to transport their child.        (Id. ¶¶ 38, 40, 79–82.)

It also adds that the teaching assistant who observed Watring

taking a male student home in her car after school did not report

the incident to anyone until she was questioned by law enforcement.

(Id. ¶ 57.)

     The proposed amended complaint adds the observations and

opinions of other teachers about Watring’s conduct: Watring’s

conduct toward Doe was the subject of conversation among other

teachers (id. ¶ 33); a teacher observed Watring give Doe her own

sweatshirt when Doe went to school without a jacket, but the

teacher did not report the conduct to anyone (id. 25-1 ¶ 58); a

substitute    teacher   and    teaching   assistant   observed    that      Doe

                                     13
changed from being happy to sad, would finish his work early to

look out the window at Watring’s trailer, and when asked what he

was looking at, Doe’s classmates would respond that he was looking

at Watring’s trailer because Doe and Watring were in a relationship

(id. ¶ 64); students told a teaching assistant that they thought

the teacher knew about the relationship between Watring and Doe

(id. ¶ 65); a teaching assistant observed that when Doe went to

the bathroom students would say that Doe had gone to see Watring

(id. ¶ 66); on at least four occasions in spring 2009 Doe and other

children snuck away from outside activities to go to Watring’s

trailer, that Watring directed the children to sneak off one by

one to avoid detection (id. ¶ 67); students were heard by Barclift

and a teaching assistant to tease Doe because Watring was giving

him gifts (id. ¶ 68); a teacher observed Watring waiting in the

hallway to wave at Doe, passing notes or stickers to Doe as he

walked by, and the teacher thought Doe and Watring had a special

relationship   that   was   “more   familiar   than   what   she   would   be

comfortable with” (id. ¶ 69); teachers and students were aware

that Doe called Watring by her first name, “Gina” (id. ¶ 78); and

Barclift’s teaching assistant thought that Barclift was “flipped

off” by Judd and Hester in their response to Barclift’s complaints

(id. ¶ 118).   The proposed amended complaint also adds that Judd

knew of the existence of the “Watring Club,” a group of five or



                                    14
six students Watring encouraged to spend extra time with her.

(Doc. 25-1 ¶ 34.)

      Watring’s inappropriate conduct continued and “escalated”

following the March 18, 2009 meeting with Judd and Hester.          (Id.

¶ 121.)     As of the end of March 2009 when Watring’s conduct

escalated to rape, neither of Doe’s parents had been notified by

Judd or Hester that a complaint had been made that their child was

the subject of inappropriate conduct by a teacher.         (Id. ¶ 125.)

Added to the list of injuries Doe suffers as a result of the

alleged   misconduct   is   altered    mental   intellectual   processing

function.    (Id. ¶ 156.)

II.   ANALYSIS

      In his original complaint, Doe alleges six claims for relief.

The first claim alleges that the School Board violated Title IX of

the Educational Amendments of 1972 (“Title IX”), 20 U.S.C. § 1981.

(Doc. 1 ¶¶ 115–28.)         The second claim alleges constitutional

violations by the School Board, Harris, Judd, and Hester, of Doe’s

“right as a public school student to personal security and bodily

integrity and Equal Protection” under the Fourteenth Amendment

pursuant to 42 U.S.C. § 1983.     (Doc. 1 ¶¶ 129–43.)    The third claim

alleges negligence by the School Board, Harris, Judd, and Hester.

(Doc. 1 ¶¶ 144–52.)    The fourth claim alleges negligent infliction

of emotional distress against the School Board, Harris, Judd, and

Hester.     (Doc. 1 ¶¶ 153–58.)   The fifth claim alleges battery by

                                      15
Defendant       Watring,   and     the   sixth   claim    alleges   intentional

infliction of emotional distress by Defendant Watring, for which

Doe seeks punitive damages pursuant to N.C. Gen. Stat § 1D-15.

(Doc. 1 ¶¶ 159–72.)

       DPS Defendants move to dismiss Doe’s complaint as to all

claims against Defendants Harris, Judd, and Hester. (Doc. 11 ¶¶ 1–

3.)    DPS Defendants move to dismiss the official capacity claims

against Harris, Judd, and Hester on the ground that they are

duplicative of claims alleged against the School Board, and they

move to dismiss the individual capacity claims on the grounds that

Harris, Judd, and Hester are entitled to qualified immunity and,

alternatively, the complaint fails to state a claim upon which

relief can be granted.           (Doc. 11 ¶¶ 2–3; Doc. 12 at 11, 18.)

       The proposed amended complaint alleges six claims for relief

against various defendants. (Doc. 25-1.) The three claims against

the    School    Board,    for    violations     of   Title   IX,   § 1983,   and

negligence, respectively, remain the same.               (Doc. 25-1 ¶¶ 157–96.)

The second claim for relief is amended to clarify that the § 1983

claim is brought against Judd and Hester in their individual

capacities (Doc. 25-1 ¶¶ 129–43), and the third claim for relief

is amended to clarify that the negligence claim is brought against

Judd and Hester in their official capacities (Doc. 25-1 ¶¶ 187–

96.)   The amended complaint no longer alleges negligent infliction

of emotional distress.           The fourth claim alleges the same battery

                                         16
claim against Watring, the fifth claim brings a new negligence

claim against Watring, and the sixth claim is an alternative claim

for intentional infliction of emotional distress against Watring.

(Doc. 25-1 ¶¶ 197–219.)

     The proposed amended complaint omits Harris as a Defendant

and drops any claim for punitive damages against the School Board.

Defendants do not oppose the withdrawal of either.

     A.   Standard of Review

     Federal Rule of Civil Procedure 15(a)(2) provides that “a

party may amend its pleading only with the opposing party’s written

consent or the court’s leave.    The court should freely give leave

when justice so requires.”    While district courts have discretion

to grant or deny a motion to amend, leave should be “freely given”

absent “any apparent or declared reason — such as undue delay, bad

faith or dilatory motive on the part of the movant, repeated

failure to cure deficiencies by amendments previously allowed,

undue prejudice to the opposing party by virtue of allowance of

the amendment, futility of amendment, etc.”     Foman v. Davis, 371

U.S. 178, 182 (1962).

     “When a proposed amendment is frivolous or advances a claim

or defense that is legally insufficient on its face, the motion to

amend should be denied.”    Joyner v. Abbott Labs, 674 F. Supp. 185,

190 (E.D.N.C. 1987).      “To determine whether a proposed amended

complaint would be futile, the Court reviews the revised complaint

                                  17
under the standard used to evaluate a motion to dismiss for failure

to state a claim.”        Amaya v. DGS Constr., LLC, 326 F.R.D. 439, 451

(D. Md. 2018) (citing Katyle v. Penn Nat’l Gaming, Inc., 637 F.3d

462, 471 (4th Cir. 2011)).             “A motion to amend a complaint is

futile ‘if the proposed claim would not survive a motion to

dismiss.’”    Pugh v. McDonald, 266 F. Supp. 3d 864, 866 (M.D.N.C.

2017) (quoting James Madison Ltd. v. Ludwig, 82 F.3d 1085, 1099

(D.C. Cir. 1996)).

     The purpose of a motion under Rule 12(b)(6) is to “test[] the

sufficiency     of    a    complaint”    and   not    to    “resolve      contests

surrounding the facts, the merits of a claim, or the applicability

of defenses.”        Republican Party of N.C. v. Martin, 980 F.2d 943,

952 (4th Cir. 1992).          In considering a Rule 12(b)(6) motion, a

court “must accept as true all of the factual allegations contained

in the complaint,” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per

curiam), and     all      reasonable    inferences   must    be   drawn    in   the

plaintiff’s favor, Ibarra v. United States, 120 F.3d 472, 474 (4th

Cir. 1997).      To be facially plausible, a claim must “plead[]

factual content that allows the court to draw the reasonable

inference that the defendant is liable” and must demonstrate “more

than a sheer possibility that a defendant has acted unlawfully.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 556 (2007)).               “Rule 12(b)(6) protects

against   meritless       litigation    by   requiring     sufficient     factual

                                        18
allegations ‘to raise a right to relief above the speculative

level’    so    as   to   ‘nudge[]   the[]   claims   across   the   line   from

conceivable to plausible.’”          Sauers v. Winston-Salem/Forsyth Cty.

Bd. of Educ., 179 F. Supp. 3d 544, 550 (M.D.N.C. 2016) (quoting

Twombly, 550 U.S. at 555). Mere legal conclusions are not accepted

as true, and “[t]hreadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.”

Iqbal, 556 U.S. at 678.        Rather, the court must determine “whether

the factual allegations, which are accepted as true, ‘plausibly

suggest an entitlement to relief.’”            Sauers, 179 F. Supp. 3d at

550 (quoting Iqbal, 556 U.S. at 681).

     B.        Motions to Amend and to Dismiss

     Doe argues that his proposed amended complaint “reduces the

number of parties, narrows the issues for decision, and clarifies

the capacities in which the named individual defendants are being

sued.”    (Doc. 24 at 7.)        Defendants argue that the court should

deny the motion to amend as futile and based on undue delay.                (Doc.

27 at 12.)      Because the court agrees as to the former, it need not

reach the latter.

     Defendants argue that Doe’s motion to amend should be denied

for futility, because the proposed amended allegations would be

insufficient to overcome Defendants’ motion to dismiss.               (Doc. 27

at 12–13.) In sum, Defendants argue that Doe’s individual capacity

claims against Judd and Hester fail to state a claim under § 1983

                                        19
and that the allegations are insufficient to overcome Judd and

Hester’s qualified immunity.    (Doc. 27 at 13.)     Doe contends that

the proposed amended claims for individual liability under § 1983

are viable and that Defendants are not entitled to qualified

immunity.    (Doc. 28 at 2, 7, 11.)    Defendants also argue that Doe’s

proposed amended claims are futile because the official capacity

claims duplicate Doe’s claims against the School Board.         (Doc. 27

at 21–23.)    Doe contends otherwise.     (Doc. 24 at 13–16.)

     In addressing the present motions, the court will first

consider the pending motion to dismiss the complaint.        As to any

claim that should be dismissed, the court will then determine

whether the proposed amended complaint would cure those defects or

be futile.

            1.    Pleading of Individual Capacity Claims

     DPS Defendants first argue that Doe failed to adequately plead

a claim as to Harris, Judd, or Hester in their individual capacity

under either § 1983 or state law because the complaint fails to

clearly state the capacity in which the Defendants are being sued.

(Doc. 12 at 7.)    As such, DPS Defendants contend that Doe’s claims

should be considered to have been made in their official capacity

and dismissed as duplicative.     (Id. at 7–11.)      Doe contends the

allegations are sufficient and, alternatively, notes that the

proposed amended complaint makes such allegations clear. See (Doc.

25-1 ¶¶ 19-22, & at 52, 63.)

                                  20
      A plaintiff may bring a claim against a government official

in his or her official and individual capacity under both federal

and state law.       Kentucky v. Graham, 473 U.S. 159, 165 (1985);

Mullis v. Sechrest, 495 S.E.2d 721, 723 (N.C. 1998).                The North

Carolina Supreme Court has held that “when the complaint does not

specify the capacity in which a public official is being sued for

actions taken in the course and scope of his employment, we will

presume that the public official is being sued only in his official

capacity.”    White v. Trew, 736 S.E.2d 166, 167 (N.C. 2013).                This

court has recognized that “[a]lthough [the official capacity]

presumption may exist under North Carolina law, it does not apply

in the context of a Section 1983 suit.”             Huger v. Anderson, No.

1:12CV1242, 2014 WL 3107294, at *2 (M.D.N.C. July 7, 2014) (citing

Biggs v. Meadows, 66 F.3d 56, 60 (4th Cir. 1995).

      While the complaint’s allegations and prayer for relief do

not clearly delineate the capacity in which the defendants are

being sued, the caption expressly states that the claims are being

brought against the DPS Defendants in their individual and official

capacities. (Doc. 1 at 1.)      As Doe notes, DPS Defendants have cited

no instance in which a plaintiff was found not to have adequately

pleaded an individual capacity claim under either federal or state

law   where   it   was   delineated    as   such   in   the   caption   of    the

complaint.    (Doc. 15 at 5.)         Nor is the court aware of any such

authority.    See Mullis, 495 S.E.2d at 724 (“For example, including

                                       21
the   words    ‘in     his      official    capacity’      or    ‘in    his   individual

capacity’      after      a     defendant's      name     obviously      clarifies    the

defendant's status.”).               In addition to specifying the nature of

the claims in the caption, the complaint asserts damages “jointly

and severally” against all Defendants and seeks punitive damages

as to the individual DPS Defendants, which are not recoverable in

official capacity claims under § 1983. See Huger, 2014 WL 3107294,

at *3 (finding plaintiff adequately stated individual capacity

claim under § 1983 where complaint, among other things, sought

punitive damages).

      Therefore,          the      court   finds    that     Doe’s       complaint    has

adequately         pleaded      individual       capacity       claims    against     the

individual DPS Defendants under both § 1983 and state law.

              2.     Section 1983 Claims

                     a.       Due Process        Claims    Against      Individual    DPS
                              Defendants

                              i.     Motion to Dismiss

      Doe first alleges that the individual DPS Defendants violated

his constitutional right to bodily integrity under the Due Process

Clause.   “Section 1983 imposes liability on state actors who cause

the ‘deprivation of any rights, privileges, or immunities secured

by the Constitution.’” Doe v. Rosa, 795 F.3d 429, 436 (4th Cir.

2015).    “Under established precedent, these constitutional rights

include   a    Fourteenth          Amendment     substantive      due    process     right


                                            22
against state actor conduct that deprives an individual of bodily

integrity.”   Id. at 436–37.   Accordingly, sexual molestation of a

student by a teacher is a constitutional injury for purposes of

§ 1983.   Id. at 437; Baynard v. Malone, 268 F.3d 228, 235 n.4 (4th

Cir. 2001).

     “It is well settled that ‘supervisory officials may be held

liable in certain circumstances for the constitutional injuries

inflicted by their subordinates.’”       Baynard, 268 F.3d at 235

(quoting Shaw v. Stroud, 13 F.3d 791, 798 (4th Cir. 1994)).      To

establish supervisory liability under § 1983, a plaintiff must

demonstrate the following:

     (1) that the supervisor had actual or constructive
     knowledge that his subordinate was engaged in conduct
     that posed a pervasive and unreasonable risk of
     constitutional injury to citizens like the plaintiff;
     (2) that the supervisor's response to that knowledge was
     so inadequate as to show deliberate indifference to or
     tacit authorization of the alleged offensive practices
     []; and (3) that there was an affirmative causal link
     between the supervisor's inaction and the particular
     constitutional injury suffered by the plaintiff.

Id. (quoting Shaw, 13 F.3d at 799).   “[A]lthough not specifically

mentioned in this articulation of the standard, a supervisor's

failure to train his employees can subject him to liability where

the failure to train reflects a ‘deliberate indifference’ to the

rights of citizens.” Armstrong v. City of Greensboro, 190 F. Supp.

3d 450, 466 (M.D.N.C. 2016) (quoting Layman v. Alexander, 294 F.

Supp. 2d 784, 793–94 (W.D.N.C. 2003)).


                                 23
     “To establish the first element of actual or constructive

knowledge,         ‘a   plaintiff     must      show         the   following:   (1)    the

supervisor's knowledge of (2) conduct engaged in by a subordinate

(3) where the conduct poses a pervasive and unreasonable risk of

constitutional injury to the plaintiff.’”                      Armstrong, 190 F. Supp.

3d at 467 (quoting Shaw, 13 F.3d at 799).                          “[T]he absence of a

pattern of factual, rather than conclusory, allegations, will fail

to support the knowledge element.”                     Id.

     “To establish the second element, a plaintiff must allege

either tacit authorization or deliberate indifference.”                         Id.    The

Fourth Circuit has recognized:

     Deliberate indifference is a very high standard — a
     showing    of   mere    negligence    will   not    meet
     it. . . . Actions that in hindsight are unfortunate or
     even imprudent will not suffice. . . .        Indeed, a
     supervisory official who responds reasonably to a known
     risk is not deliberately indifferent even if the harm is
     not averted.

Baynard, 268 F.3d at 236 (internal citations and quotation marks

omitted).

     As several courts have noted, “the law makes it difficult for

a Plaintiff to successfully sue a school official for failing to

detect   or    prevent        a   violation       of    a    student's   constitutional

rights.”       Doe      v.    Lockhart   ISD,      No.       1:12-CV-869-JRN,   2014    WL

12580435, at *4 (W.D. Tex. Apr. 24, 2014) (citing Doe v. Dallas

Indep. Sch. Dist., 153 F.3d 211, 219 (5th Cir. 1998)).                          A school

official      is    not      deliberately     indifferent          merely   because    the

                                             24
measures he or she takes are ultimately ineffective in preventing

a teacher from abusing students.               Baynard, 268 F.3d at 236;

Williams v. Fulton Cty. Sch. Dist., 181 F. Supp. 3d 1089, 1128

(N.D. Ga. 2016) (citations omitted).            However, a school official

who fails to reasonably respond to “mounting evidence of potential

misconduct” by a teacher may, depending on the circumstances, be

found to have acted with deliberate indifference.                 Baynard, 268

F.3d at 236; Williams, 181 F. Supp. 3d at 1128 (“[A] principal who

fails   to   appropriately    respond      to    repeated     reports     of    a

subordinate’s abuse of students may, depending on the facts of the

case, be said to act with deliberate indifference.” (citations

omitted)); compare Baynard, 268 F.3d at 235–36 (holding that a

rational jury could conclude that the principal was deliberately

indifferent due to the “failure to respond to mounting evidence of

potential misconduct,” including a previous allegation of sexual

abuse by the teacher, and “desultory efforts at ‘monitoring’” the

offending     teacher      despite      explicit         orders    from        the

superintendent), and Jennings v. Univ. of N.C., 482 F.3d 686, 701–

02 (4th Cir. 2007) (holding that university official was not

entitled to summary judgment as to plaintiff’s § 1983 supervisory

liability claim, where the official failed to take any action

regarding    plaintiff’s    complaint     of    sexual    harassment),     with

Sanders v. Brown, 257 F. App'x 666, 672 (4th Cir. 2007) (holding

that plaintiff failed to establish genuine dispute of fact as to

                                     25
deliberate      indifference     where     the    principal’s   responses    to

complaints regarding alleged instances of sexual abuse by the

accused teacher were “immediate, reasonable, and appropriate” and

she “took direct and specific actions based on the results of her

investigation” in the form of oral and written reprimands).

       As to Harris, Defendants argue that the complaint fails to

allege that he had actual or constructive knowledge of Watring’s

conduct.     (Doc. 12 at 13.)       Further, Defendants contend that the

complaint makes no allegation of any specific act or omission on

the part of Harris, apart from conclusory allegations regarding

the “DPS Defendants.”         (Doc. 12 at 14.)     In response, Doe cites to

various portions of the complaint and asserts that the complaint’s

use of the term “DPS Defendants” is not so unduly vague as to

warrant dismissal.        (Doc. 15 at 8-10.)

       “[I]n order to state a claim for supervisory liability, ‘a

plaintiff must plead that each [supervisory] defendant, through

the     official's      own   individual      actions,   has    violated    the

Constitution.”       Evans v. Chalmers, 703 F.3d 636, 661 (4th Cir.

2012)    (Wilkinson,      J.,    concurring)      (alteration   in    original)

(quoting Iqbal, 556 U.S. at 676) (citing Robbins v. Oklahoma, 519

F.3d    1242,    1250    (10th   Cir.     2008)    (affirming   dismissal   of

supervisory liability claim where complaint failed to “isolate the

allegedly unconstitutional acts of each defendant”)).                Apart from

referring to Harris in conclusory allegations made against “DPS

                                         26
Defendants”     collectively,    the   complaint      does    not    provide    any

individualized allegation that he, as superintendent, was ever

personally consulted regarding Watring’s behavior or present for

the relevant events in question.            These collective allegations

fail   to   state   a   plausible   claim    that    Harris     had    actual   or

constructive knowledge that Watring posed an unreasonable risk of

constitutional injury to her students.           Absent additional factual

allegations     that    Harris   engaged    in   affirmative        conduct    that

exposed Doe to a pervasive and unreasonable risk of harm, the

complaint fails to allege a plausible claim that he acted with

deliberate indifference.         See Iqbal, 556 U.S. at 662; RM by &

through MM v. Charlotte-Mecklenburg Cty. Bd. of Educ., No. 3:16-

CV-00528-GCM, 2017 WL 2115108, at *7 (W.D.N.C. Mary 15, 2017);

B.A.L. by & through Stephenson v. Laramie Cty. Sch. Dist. No. 1,

No. 2:16-CV-00091, 2016 WL 10570871, at *6 (D. Wyo. Nov. 30, 2016).

Therefore, the § 1983 due process claim against Harris in his

individual capacity will be dismissed.

       As to Defendants Judd and Hester, they first contend that

they lacked actual or constructive knowledge to give rise to

supervisory liability, contending that “at most” they were “on

notice   that   Watring    was   showing    favoritism       towards   students,

including Plaintiff.”       (Doc. 16 at 9.)         Defendants further argue

that Hester’s and Judd’s responses, even if ineffective, are

insufficient to establish deliberate indifference.               (Doc. 16 at 9-

                                       27
10.)      Doe reiterates his argument that he has alleged a plausible

supervisory liability claim against all individual DPS Defendants.

(Doc. 15 at 13.)

       The complaint alleges that Watring groomed Doe for sexual

abuse and engaged in suspicious behavior, some of which was in

plain view of DPS Defendants, including showing overt favoritism

toward Doe and other students, engaging in physical contact with

Doe and open displays of affection (e.g., hugging him and kissing

him on his head), driving Doe home from school without proper

authorization,       and    permitting    frequent     visits    by   Doe   to    her

classroom trailer without permission from other teachers.                        (See

e.g., Doc. 1 ¶¶ 32, 35, 44, 94.)               While Doe alleges that Watring

engaged in suspicious behavior that could have been observable to

the DPS Defendants, the complaint contains no allegation that any

of   the    individual     DPS   Defendants     was   actually    aware     of   such

behavior prior to receiving Barclift’s written report on March 17,

2009. 3     While some Creekside employees observed Watring take Doe

home      from   school,    there   are   no   allegations   that     any   of    the

individual DPS Defendants was informed that Watring gave Doe rides

home from school without proper authorization.                   (See id. ¶¶ 41,

51, 59-60, 78.)            At no point were any of the individual DPS



3
  The complaint does allege that the individual DPS Defendants were
notified of Doe’s comments in class about his genitalia and his similar
comments at lunch with his fellow students. (Doc. 1 ¶ 56.)


                                          28
Defendants    ever   informed   of   any   allegation    that   Watring   was

sexually abusing Doe.

     Even though Judd and Hester failed to detect or prevent

Watring’s sexual abuse of Doe, the complaint alleges that both

Judd and Hester promptly responded to most reports of Watring’s

suspicious behavior. 4    After receiving Barclift’s report on March

17, 2009, Judd and Hester held a meeting the next day with Watring

and Barclift and verbally cautioned Watring about her behavior.

(Id. ¶ 75.)    On March 24, 2009, when Hester received a report from

Barclift that she observed Doe going to Watring’s trailer before

class, Hester subsequently stopped Doe in the hallway when he had

a late slip, questioned where he had been, and instructed him that

he should go straight to class each morning.            (Id. ¶ 81.)   Hester

also told Watring “to reinforce the message to [Doe] that he should

come straight to class in the morning.”         (Id.)     On or about March

31, 2009, Judd learned that Watring had become upset upon learning

that Doe and other students were unable to keep the bandanas she

gave them.     (Id. ¶ 84.)      Judd again cautioned Watring to speak



4
  In February or March 2009, Barclift submitted a behavioral report
regarding Doe’s inappropriate behavior to the DPS Defendants, but no
further investigation into the report was undertaken and Doe’s parents
were not notified. (Doc. 1 ¶¶ 56-57.) The complaint alleges that “on
an unknown date in 2009” a school employee reported to Judd that the
door to Watring’s trailer had been locked but DPS Defendants undertook
no investigation or corrective action. (Doc. 1 ¶ 53.) Absent additional
allegations, however, Judd and Hester’s failure to respond to these
reports does not rise to the level of deliberate indifference.      See
Baynard, 268 F.3d at 236.

                                     29
with both the students and parents about maintaining a student-

teacher relationship.        (Id.)    When Hester received Doe’s love note

that Barclift found in the trash on April 20, 2009, Judd called

Doe’s mother for a meeting the next day with Hester and Watring to

discuss it.    (Id. ¶ 88, 90.)       At this time, Watring was confronted,

but she deflected concerns with an explanation that her daughter

and Doe were boyfriend and girlfriend, and Doe’s mother explained

her belief that Doe had a crush on Watring and that “the contact

outside of school had stopped.”              (Id. ¶ 90.)   After the meeting,

Judd became aware that Watring had been observed texting before

class.   (Id. ¶ 92.)     When Doe’s mother subsequently reported that

she had found another incriminating note, Judd promptly made a

report to the School Board and alerted law enforcement on April

23, 2009.     (Id. ¶¶ 92-93.)

      Assuming (without deciding) that the complaint adequately

alleges that Judd and Hester had constructive knowledge of an

unreasonable     risk   of   constitutional       injury   to   Doe    or   any   of

Watring’s students, 5 Doe fails to allege sufficient facts to make

it   plausible   that   either       administrator   acted      with   deliberate

indifference.     To be sure, the complaint alleges that Judd and

Hester were made aware of behavior by Watring that went beyond


5
  Cf. Doe v. Russell Cty. Sch. Bd., No. 1:16CV00045, 2017 WL 1374279, at
*9 (W.D. Va. Apr. 13, 2017) (holding that principal had actual or
constructive knowledge of substantial risk of sexual abuse posed by
custodian, even though alleged grooming behaviors could have been subject
to benign interpretation).

                                        30
merely showing favoritism towards students, including hand-feeding

food to students in the cafeteria, encouraging students to come to

her classroom trailer without permission, and regularly kissing

Doe on the head and hugging him.           (Id. ¶ 72.)     But Judd and Hester

collectively provided Watring with three warnings.                    Doe faults

them     for     not   conducting    any    additional    investigation     into

Watring’s behavior or taking steps to alert Doe’s parents, and he

faults the individual DPS Defendants for failure to adequately

train school employees to identify and report instances of sexual

abuse.     See, e.g., (id. ¶¶ 69-70.)

       While Judd’s and Hester’s responses ultimately may not have

been     effective,      they   do   not    amount   to    either     deliberate

indifference to, or tacit authorization of, Watring’s behavior.

Notably, neither Judd nor Hester is alleged to ever have received

any statement or notice that Watring was sexually abusing Doe or

anyone else at the school.           Cf. Baynard, 268 F.3d at 236.         While

both Judd and Hester failed to take any action after receiving

Doe’s behavioral report from Barclift, they promptly held a meeting

to     discuss    Barclift’s    subsequent     report     regarding    Watring’s

behavior.        And although Judd failed to take action regarding an

employee’s report to her that Watring’s modular classroom door was

locked at some unidentified date and time, there is no allegation

that anyone knew whether Watring or Doe was inside or that the

employee’s report even suggested that.           The complaint demonstrates

                                       31
that   upon    receiving      most   reports      of    allegedly         inappropriate

conduct by Watring, both administrators acted promptly, albeit

allegedly ineffectively.         Cf. Williams, 181 F. Supp. 3d at 1128–

29 (holding that plaintiff stated a § 1983 supervisory liability

claim against principal where complaint alleged facts suggesting

that   principal      knew    offending   teacher        was       “harming    disabled

students for three years and did nothing about it — or worse, took

actions that may have condoned or encouraged it”).

       With all favorable inferences drawn in Doe’s favor, the

complaint’s factual allegations plausibly suggest that Judd and

Hester   were    at   most    negligent      in   responding         to    evidence   of

potential misconduct on the part of Watring but fail to meet the

“very high standard” of deliberate indifference.                     Cf. Baynard, 268

F.3d at 236; cf. B.A.L., 2016 WL 10570871, at *4 (denying motion

to dismiss § 1983 claim based on supervisory liability, where

school   principal      had    received      multiple         complaints      regarding

teacher’s     relationship      with   student         over    a   two-year     period,

personally observed the teacher give the student a ride home from

school in violation of school policy, and met with the teacher

regarding her behavior on four separate occasions but failed to

alert the child’s guardian or take any substantive corrective

action).      Thus, the due process claims against the individual DPS

Defendants will be dismissed.



                                        32
                             ii.     Futility of Motion to Amend

      Doe’s proposed amended complaint clarifies that the § 1983

claims are brought against Judd and Hester in their individual

capacities.      (Doc. 24 at 8.)                It alleges that both are liable as

supervisors of Watring, under both a general supervisory liability

theory and a failure to train theory.                         (Doc. 24 at 8; Doc. 28 at

2.)

                                     (a)    Supervisory Liability

      Doe first alleges that the individual DPS Defendants violated

his     constitutional         right       to     “personal       security     and    bodily

integrity” under the Due Process Clause.                         (Doc. 25-1 ¶ 173.)       The

proposed      amended       complaint       changes        the     phrasing    in    several

allegations from “DPS Defendants” collectively to the individual

names    of   the     DPS    Defendants,          to     clarify     what     actions     each

individual DPS Defendant took.                    Doe argues that Judd and Hester

had actual or constructive knowledge to give rise to supervisory

liability,      and     that       Judd    and        Hester’s     inaction    constituted

deliberate indifference “to the open and obvious grooming and

sexual assault of Plaintiff.” (Doc. 24 at 11–12; Doc. 25-1 ¶ 175.)

Defendants      respond        that        the        proposed     allegations       do    not

demonstrate     that        Judd    or     Hester       had    actual   or    constructive

knowledge of Watring’s sexual abuse of Doe, or that their response

showed deliberate indifference.                   (Doc. 27 at 14.)

      The proposed amended complaint adds numerous allegations of

                                                 33
instances where Creekside teachers observed suspicious behavior

concerning Watring and Doe, but it does not allege that any of

these observations were ever reported or made known to Judd or

Hester.    See (Doc. 25-1 ¶¶ 33–34, 57–58, 64–69, 78–82.)                The

proposed amended complaint contains no allegation that either Judd

or Hester was actually aware of Watring’s suspicious behavior prior

to receiving Barclift’s written report on March 17, 2009. 6 While

some Creekside employees observed Watring take Doe home from

school, there is no allegation that either Judd or Hester was

informed that Watring gave Doe rides home from school without

proper authorization.       At no point was either Judd or Hester ever

informed of allegations that Watring was sexually abusing Doe.

Therefore, the facts in the proposed amended complaint fail to

plausibly allege that either Judd or Hester had actual knowledge

that Watring was engaged in conduct that posed a pervasive and

unreasonable risk of constitutional injury to citizens like Doe.

     It   is   a   closer    question    whether   Judd   and   Hester   had

constructive knowledge of an unreasonable risk of constitutional

harm to Watring’s students since the proposed amended complaint

does allege that Judd and Hester knew or should have known that

Watring was employing a number of grooming behaviors, including



6
  The complaint does allege that Barclift submitted a behavioral report
to Hester in February 2009 that notified Hester of Doe’s comments in
class about his genitalia and his similar comments at lunch with his
fellow students. (Doc. 25-1 ¶ 72.)

                                    34
frequently   inviting    students     to   visit     her    classroom   trailer

without   permission,    being    inappropriately          physical   with    and

obsessive over Doe in particular, frequently giving Doe rides from

school alone, regularly displaying overt favoritism toward Doe and

other students, and engaging in other inappropriate behavior such

as hand-feeding students at lunch in the cafeteria, and that these

behaviors were open, obvious, and known to several Creekside

teachers.    (Doc. 25-1 ¶¶ 32, 110, 175.)             The amended complaint

alleges   that   Judd   or   Hester   could   have    easily    learned      about

Watring’s inappropriate conduct, as it was readily known by several

teachers at Creekside and occurred in plain view at the school.

Id.; cf. Doe by Watson v. Russell Cty. Sch. Bd., No. 1:16CV00045,

2017 WL 1374279, at *9 (W.D. Va. Apr. 13, 2017) (holding that

principal had actual or constructive knowledge of substantial risk

of sexual abuse posed by custodian, even though alleged grooming

behaviors could have been subject to benign interpretation).

     Were the court to assume (without deciding) that the proposed

amended complaint plausibly alleges that Judd and Hester had

constructive knowledge that Watring was engaged in conduct that

posed a pervasive and unreasonable risk of constitutional injury

to students, it nevertheless fails to plausibly allege that Judd

and Hester demonstrated either deliberate indifference to, or

tacit authorization of, Watring’s behavior.           Notably, neither Judd

nor Hester is alleged to ever have received any statement or notice

                                      35
that Watring was sexually abusing Doe or anyone else at the school.

See Kline ex rel. Arndt v.Mansfield, 255 F. App’x 624, 628 & n.5

(3d Cir. 2007) (unpublished) (finding that school defendants were

not deliberately indifferent, but instead were merely possibly

negligent in failing to recognize a high risk of harm where the

inappropriate teacher-student behavior reported was visiting the

teacher’s classroom without permission, but school officials had

no notice of any sexual misconduct); cf. Baynard, 268 F.3d at 236.

     The proposed amended complaint adds several details regarding

the actions of Judd and Hester.            It clarifies that Barclift’s

behavioral report was submitted to Hester, Barclift received no

response    regarding   it,   and   Hester   took   no   investigation   in

response.    (Doc. 25-1 ¶¶ 72–74.)        The proposed amended complaint

also alleges that Judd and Hester failed to take any action after

an employee reported that Watring’s trailer door was locked. 7 (Id.

¶ 59.)   Doe also alleges that neither Judd nor Hester undertook an

investigation after he gave Watring Valentine’s Day candy that had



7
  While the proposed amended complaint does add the allegation that the
employee attempted to enter Watring’s trailer while Doe and Watring “were
inside embracing,” there is no allegation that the employee saw or knew
that Doe and Watring were inside the trailer, since the employee “could
not get in because the door was locked.” (Doc. 25-1 ¶ 59). There is
also no allegation that any report of Watring and Doe’s presence inside
the trailer was made to either Judd or Hester, but only that “the school
employee reported the door being locked to Defendant Judd, or to
Defendant Hester.” (Id.) Thus, the additional factual allegations about
this incident do not change the court’s analysis of whether Judd’s or
Hester’s responses to reports of Watring’s inappropriate behavior toward
Doe amounted to deliberate indifference.

                                     36
been given to him by another student and the school counselor spoke

with him about it.        (Id. ¶¶ 60–61.)      Doe argues that the proposed

amended complaint alleges that after receiving written notice of

Watring’s inappropriate behavior on March 17, 2009, and verbal

notice on March 18, 2009, Judd and Hester failed to conduct any

investigation      or    take   any   remedial      measure   that     would   have

protected Doe.       (Id. ¶ 110, 112, 117; Doc. 28 at 10.)                But the

allegations still indicate that Judd and Hester took prompt action

in response to most reports or incidents.

     After       Barclift       complained     to    Judd     about      Watring’s

inappropriate behavior and favoritism toward students in January

or February 2009, Barclift and Judd met on three separate occasions

between January or February and early March to discuss Watring’s

inappropriate behavior.           (Doc. 25-1 ¶¶ 87–88.)             After Barclift

presented her written concerns to Judd on March 17, 2009, Judd

held a meeting with Watring, Barclift, and Hester the next day,

during   which    Judd    instructed    Watring      “that    her    inappropriate

behavior had to stop and that she should draw a ‘clear line’

between herself and her students regardless of whether she knew

them personally.”        (Id. ¶¶ 110–13.)      Judd and Hester gave Watring

a verbal warning to “draw a clear line so that students would

understand    that      she   [Defendant     Watring]   is    their    teacher   at

school.”     (Id. ¶ 116.)       When Barclift reported to Hester that she

saw Doe going to Watring’s trailer before class, Hester stopped

                                        37
Doe and spoke with him, telling him to go straight to class in the

morning; and, that same day, Hester emailed Watring to remind her

to “reinforce the message to Plaintiff that he should come straight

to class in the morning.”        (Id. ¶ 122–23.)     When Barclift told

Judd on March 31 about Watring giving students bandanas as gifts,

Judd told Watring to “speak with the students involved and their

parents about Watring being simply a teacher at school and nothing

more.”   (Id. ¶ 126.)    When the love note Doe wrote to Watring was

found on April 20, Judd and Hester met the next day with Doe’s

mother to discuss the note and held a separate meeting with Watring

to discuss it.   (Id. ¶¶ 130–31.)      After the April 21 meeting, when

Doe’s mother reported another note to Judd, Judd reported the

situation   to   the    office   of   the   superintendent   and   to   law

enforcement authorities, and on April 23, the investigation into

Watring’s inappropriate conduct began.        (Id. ¶¶ 133–34.)

     The proposed amended complaint demonstrates that each time a

complaint about Watring was reported to Judd or Hester, both took

reasonably prompt remedial action (in most instances within a

day), 8 even though the action was ineffective.       Cf. Williams, 181

F. Supp. 3d at 1128–29 (holding that plaintiff stated a § 1983


8
 The proposed amended complaint is not clear about what day Doe’s mother
found the second note, but it does make clear that the investigation
into Watring commenced on April 23, 2009, two days after Judd and
Hester’s meeting regarding the first note, indicating that, if the second
note was found on the same day as the April 21 meeting, the investigation
began at most two days after the report triggering the investigation was
made. (Doc. 25-1 ¶¶ 133–34.)

                                      38
supervisory    liability       claim   against    principal      where    complaint

alleged facts suggesting that principal knew offending teacher was

“harming disabled students for three years and did nothing about

it — or worse, took actions that may have condoned or encouraged

it”).

       Doe   alleges    that    Judd    and   Hester   acted      with      reckless

indifference to the safety of students, including Doe, by relying

upon Watring, a pedophile, to create and enforce an appropriate

boundary between herself and her students.                 (Doc. 25-1 ¶ 135.)

But there are no facts alleged in the amended complaint indicating

that Judd and Hester knew or should have known that Watring was a

pedophile who was unable to create appropriate boundaries with her

students; there are no allegations of prior inappropriate conduct

by Watring or that any reports of sexual misconduct or sexually

inappropriate behavior were made to Judd and Hester.                     See Kline,

255 F. App’x at 628 & n.5 (finding that, where the record “did not

show    that   the     school    officials    had    notice      of   any     sexual

misconduct,” they were not deliberately indifferent but were at

most negligent in failing to recognize a high risk of harm); cf.

Baynard,     268   F.3d   at    233    (finding     that   the    principal      had

constructive knowledge of an unreasonable risk of constitutional

injury to students after being told from several sources that the

abusive teacher was a pedophile who had sexually abused former

students, and the principal also saw a student sitting in the

                                        39
teacher’s lap); Jennings, 482 F.3d 686 (where the university

received reports of the soccer coach making explicitly sexual

comments    to    the    students,       engaging    in   sexual   touching     with

students, and interrogating students regarding their sex lives).

Given that the reports to Judd and Hester about Watring detailed

inappropriate student-teacher boundaries, rather than conduct of

a sexual nature, these facts fail to demonstrate that Judd and

Hester’s responses to their knowledge of the situation was so

inadequate       as     to   show       deliberate    indifference       or    tacit

authorization of Watring’s behavior.

     Drawing all favorable inferences in Doe’s favor, the court

finds   that     the    factual     allegations      of   the   proposed      amended

complaint plausibly suggest that Judd and Hester were at most

negligent in responding to evidence of potential misconduct on the

part of Watring but fail to meet the “very high standard” of

deliberate indifference.            Baynard, 268 F.3d at 236; cf. B.A.L.,

2016 WL 10570871, at *5.             Therefore, the motion to amend as to

Doe’s general supervisory liability claims against Judd and Hester

will be denied as futile.

                                  (b)    Failure to Train

     An allegation of a failure to train can be the basis for

liability      under    § 1983    if     the    failure   to    train   amounts   to

deliberate indifference to the rights of students and the lack of

training is closely related to the ultimate injury.                     See City of

                                           40
Canton v. Harris, 489 U.S. 378, 387, 391 (1989).                  A failure to

train claim has three elements:

     (1) the subordinates actually violated the plaintiff’s
     constitutional or statutory rights; (2) the supervisor
     failed   to  train   properly   the  subordinates   thus
     illustrating a “deliberate indifference” to the rights
     of the persons with whom subordinates come into contact;
     and (3) this failure to train actually caused the
     subordinates to violate the plaintiff’s rights.

Lacy v. DeLong, No. 2:13-cv-14813, 2016 WL 3566242, at *9 (S.D.W.

Va. June 27, 2016) (quoting Brown v. Mitchell, 308 F. Supp. 2d

682, 701 (E.D. Va. 2004)).

     To meet the “stringent standard of fault” created by the

deliberate indifference requirement, “a plaintiff must identify a

‘specific     deficiency     rather        than        general    laxness     or

ineffectiveness in training.’”        Brown v. Cobb, No. 3:17-cv-00627-

JAG, 2018 WL 6304405, at *3 (E.D. Va. Dec. 3, 2018) (first quoting

Bd. of Cty. Comm’rs v. Brown, 520 U.S. 397, 410 (1997), then

quoting Spell v. McDaniel, 824 F.2d 1380, 1390 (4th Cir. 1987)).

Deliberate indifference can be established when allegations show

either “continued adherence to an approach [school officials] know

or should know has failed to prevent tortious conduct by employees”

or   “a   pattern   of   tortious   conduct       by    inadequately    trained

employees.”    Bd. of Cty. Comm’rs, 520 U.S. at 407–08.                “Without

notice that a course of training is deficient in a particular

respect, decisionmakers can hardly be said to have deliberately

chosen    a   training   program    that     will       cause    violations   of

                                    41
constitutional rights.”     Connick v. Thompson, 563 U.S. 51, 62

(2011).     “Notice can be established by showing that the need for

the training and the risks of not providing the training were

obvious.”    Doe by Watson v. Russell Cty. Sch. Bd., 292 F. Supp. 3d

690, 711 (W.D. Va. 2018) (citing Canton, 489 U.S. at 390; Jordan

ex rel. Jordan v. Jackson, 15 F.3d 333, 341 (4th Cir. 1994)).

After showing deliberate indifference, plaintiffs “must show a

‘sufficiently close causal link’ between the training deficiency

and the alleged violation — that the violation was ‘almost bound

to happen.’”     Cobb, 2018 WL 6304405, at *4 (quoting Spell, 824

F.2d at 1390).

     Doe argues, largely in his reply brief, that the proposed

amended complaint alleges facts sufficient to make out a failure

to train claim.    (Doc. 28 at 2.)     Doe does not seem to argue that

the proposed amended complaint shows “a pattern of tortious conduct

by inadequately trained employees,” and indeed the facts do not

suggest such a pattern, as there are no instances of tortious

conduct by inadequately trained employees alleged aside from the

immediate incidents between Watring and Doe.      Bd. of Cty. Comm’rs,

520 U.S. at 407–08.      Rather, Doe argues that Judd and Hester

continued to adhere to an approach they knew or should have known

failed to prevent tortious conduct by their employees.       (Doc. 28

at 2.)

     Doe argues that Judd and Hester’s failure to train their

                                  42
employees on the school’s policies for driving students home from

school constitutes deliberate indifference.                   (Doc. 28 at 4.) 9

Doe’s    proposed       amended    complaint     provides      several      factual

allegations that teachers were aware that Watring drove Doe home

from school, and that teachers did not enforce or report violations

of the school’s policy requiring written consent for someone other

than a parent to drive a student home from school.                       (Doc. 25-1

¶¶ 38, 40, 57, 79–82.)

       To the extent the proposed amended complaint alleges that the

school administrators failed to train Watring on the school’s

transportation        policies,    it   fails    to   state    a    claim.        The

allegations      do    not   suggest    that    Watring’s     “sexual     abuse   or

molestation of a student was the ‘plainly obvious consequence’” of

the administrators’ failure to train school employees on the

policies for driving students home.              Douglas v. Brookville Area

Sch. Dist., 836 F. Supp. 2d 329, 362–63 (W.D. Pa. Dec. 8, 2011)

(“A teacher’s decision to provide a student with a ride to and

from    school        does   not   inherently      threaten        the    student’s


9 The amended complaint states that Durham Public School District Policy
No. 4108 is attached as Exhibit A (Doc. 25-1 ¶ 98), Policy 5130 is
attached as Exhibit B (Doc. 25-1 ¶ 104), Policy 4410.5/5125.5 are
attached as Exhibit C (Doc. 25-1 ¶ 115), and that Policy 5126 is attached
as Exhibit D (Doc. 25-1 ¶ 149). While these exhibits were attached to
Doe’s original complaint, there are no exhibits attached to Doe’s
proposed amended complaint. Nevertheless, because the policies are named
and described in the complaint, the court accepts these exhibits as
incorporated by reference to the proposed amended complaint, and thus
they can properly be considered by the court. Plymouth Cty. Retirement
Assoc. v. Primo Water Corp., 966 F. Supp. 2d 525, 536 (M.D.N.C. 2013).

                                         43
welfare. . . .      Consequently, the District’s ‘indifference’ to the

requirements of [the school’s transportation policy] cannot be

equated    with     its   alleged   ‘indifference’     to   [plaintiff’s]

constitutional rights.”); cf. Logan v. Bd. of Educ. of Sch. Dist.

of Pittsburgh, No. 15-499, 2016 WL 463787, at *8 (W.D. Pa. Feb. 8,

2016) (finding that there were insufficient factual allegations

for the court to plausibly infer that school defendants knew that

students likely would be sexually assaulted by school personnel if

the defendants failed to train school staff about when school

district personnel could remove students from class, because a

“teacher’s    decision    to   permit    school   [personnel]   to   remove

students     from   classrooms   does    not   inherently   threaten   the

student’s welfare” (quotation marks omitted)).         To the extent Doe

alleges that the school administrators failed to train other

Creekside employees on enforcing the transportation policies, the

amended complaint similarly fails to state a claim for the same

reasons.   The sexual abuse of a student is not the plainly obvious

consequence of Judd and Hester’s failure to train employees on the

policies for driving students home.         Douglas, 836 F. Supp. 2d at

364.

       The proposed amended complaint also alleges that Judd and

Hester failed to adequately train employees to properly identify

potential sexual abuse and investigate and act upon allegations of

sexual misconduct. (Doc. 25-1 ¶ 175.) As an initial matter, there

                                    44
is no allegation that any claim of sexual misconduct was made to

Judd or Hester, so Doe has failed to provide facts sufficient to

demonstrate that employees were not trained to “investigate and

act upon allegations of sexual misconduct.”              (Id.)    The proposed

amended    complaint    makes     the   conclusory   allegation     that   “[a]n

essential component of a sexual abuse policy minimally necessary

to   protect   students      is   that     complaints   about    inappropriate

teacher-student relationships be taken at face value as true, and

at a minimum, investigated.”            (Doc. 25-1 ¶ 107.)    This conclusory

allegation is insufficient to permit an inference that the school’s

sexual abuse policies were inadequate.               See Iqbal, 556 U.S. at

681.    Although Doe relies on Doe by Watson v. Russell Cty. Sch.

Bd., that case is distinguishable because it involved school

officials who had no written policies, procedures, or guidelines

regarding reported suspected abuse and neglect, while the proposed

amended complaint alleges the existence of at least two School

Board     policies     for   reporting        inappropriate     teacher-student

relationships and sexual harassment, and at least one policy for

reporting harassment/bullying.           (Doc. 28 at 2–7; Doc. 25-1 ¶¶ 104,

115, 149); Russell Cty., 2017 WL 1374279, at *3. 10                 Other than


10
  The court’s decision in Russell Cty. was also based on the complete
lack of policies or training in light of the “extensive rules and
guidance from the state and federal government on sexual harassment and
sexual violence in schools” that was included in the complaint. Russell
Cty., 2017 WL 1374279, at *8. Doe’s proposed amended complaint contains
no similar allegations of state or federal rules or guidance that would
have put Judd and Hester on notice of an obvious need for certain training

                                         45
pointing to the policies for reporting inappropriate student-

teacher behavior and bullying/harassment already put in place by

the School Board that Doe claims, if followed, would have prevented

constitutional injury, Doe provides only conclusory allegations in

support of his failure to train theory against Judd and Hester.

This is insufficient to establish a failure to train claim.        See

Gordon v. Kidd, 971 F.2d 1087, 1097 (4th Cir. 1992) (“A plaintiff

must identify a deficiency in a training program closely related

to the injury complained of and must further show that the injury

would have been avoided ‘under a program that was not deficient in

the identified respect.’” (quoting City of Canton, 489 U.S. at

391); Koreny v. Smith, 2018 WL 1141513, at * 17 (W.D. Pa. Mar. 2,

2018) (“Her complaint points to nothing more than there were

policies that, if followed, would have prevented the [vehicle

accident], and because the vehicle accident occurred, it must have

resulted from inadequate training. . . .     Her complaint, at most,

states a claim sounding in negligence, which is insufficient to

state a plausible claim for violation of her substantive due

process rights . . . .”).

     In sum, Doe has failed to plausibly allege that Judd and

Hester’s failure to train Creekside employees rose to the level of

deliberate indifference.     The amended complaint fails to allege



and the risks of not providing it to give rise to a claim of deliberate
indifference.

                                  46
either a pattern of sexual abuse stemming from the failure of

Creekside’s employees to detect or report signs of sexual abuse,

or that the need to train Creekside employees to detect and report

signs of sexual abuse of students by staff was so obvious — and

the lack of such training so likely to result in sexual abuse —

that Judd’s and Hester’s failure evidences deliberate indifference

to Doe’s rights.

     Therefore, the motion to amend as to the failure to train

claims against Judd and Hester will be denied as futile.

               b.   Equal Protection Claims Against Individual DPS
                    Defendants

                    i.   Motion to Dismiss

     The individual DPS Defendants argue that the complaint fails

to allege intentional discrimination on the basis of sex to give

rise to an equal protection claim.   (Doc. 12 at 12–13, 21.)   Doe

does not address this theory in his response.

     “To state an equal protection claim, a plaintiff must allege

‘that he has been treated differently from others with whom he is

similarly situated and that the unequal treatment was the result

of intentional or purposeful discrimination.’”   J.W. v. Johnston

Cty. Bd. of Educ., No. 5:11-CV-707-D, 2012 WL 4425439, at *8

(E.D.N.C. Sept. 24, 2012) (quoting Morrison v. Garraghty, 239 F.3d

648, 654 (4th Cir. 2001)).   Courts have recognized that “sexual

abuse by a teacher can deprive a student of his or her right to


                               47
equal protection under the law.”               T.E. v. Grindle, 599 F.3d 583,

587 (7th Cir. 2010) (citation omitted); Jennings, 482 F.3d at 725

(noting    an    “equal      protection      right    to   be    free    from   sexual

harassment in educational settings”); Hill v. Cundiff, 797 F.3d

948, 979 (11th Cir. 2015) (recognizing the “clearly established

principle that deliberate indifference to sexual harassment is an

equal protection violation”); but see Doe v. Taylor Indep. Sch.

Dist., 15 F.3d 443, 458 (5th Cir. 1994) (holding that a student’s

due process claim supersedes any equal protection claim arising

from alleged sexual abuse by a teacher). Nevertheless, a plaintiff

must   allege        sufficient   facts      that    the   defendant      acted     with

discriminatory animus in order to state an equal protection claim.

See Morrison, 239 F.3d at 654 (“To succeed on an equal protection

claim, a plaintiff must first demonstrate that he has been treated

differently from others with whom he is similarly situated and

that the    unequal         treatment   was    the   result     of    intentional     or

purposeful discrimination.”); see, e.g., B.A.L., 2016 WL 10570871,

at *7 (“Courts considering similar situations [involving sexual

abuse by a teacher] have declined to recognize an equal protection

violation       in    the    absence    of     any    conduct,        statements,     or

correspondence         suggesting   a   Defendant      had      any    discriminatory

animus towards a victim.”); J.W., 2012 WL 4425439, at *8.

       Here, Doe alleges that the individual DPS Defendants failed

“to treat Plaintiff, a male student, in the same manner as it would

                                          48
have treated a female student subjected to abuse by a teacher of

the opposite sex” (Doc. 1 ¶ 132), and that the Defendants’ conduct

“constituted   disparate   treatment   of   males   and   females    and   a

disparate impact on minor male students,” (id. ¶ 138; see id.

¶ 136).   Doe alleges that the individual DPS Defendants failed to

properly train employees to identify and report predatory sexual

behavior or inappropriate involvement by a teacher with a student,

regardless of the sex of the victim.        (Id. ¶¶ 69-70.)        However,

the complaint does not contain sufficient factual allegations to

support a plausible claim that any of the individual DPS Defendants

acted with discriminatory intent toward Doe based on his gender.

See B.A.L., 2016 WL 10570871, at *7 (holding that plaintiff failed

to state a § 1983 claim for an equal protection violation based on

gender    discrimination   because     plaintiff    failed    to    allege

administrator acted with discriminatory animus); J.W., 2012 WL

4425439, at *9 (finding that plaintiff failed to state an equal

protection claim where “[t]he only suggestion in the amended

complaint that [defendants] discriminated against [student] due to

his gender is plaintiffs’ conclusory accusation that they did so”);

cf. Grindle, 599 F.3d at 588–89 (affirming denial of motion for

summary judgment as to equal protection claim against principal,

holding that a reasonable jury could infer discriminatory purpose

from evidence that principal knew of teacher’s abuse of students

and attempted to deliberately cover it up by misleading parents

                                  49
and other school administrators).

       Thus, the equal protection claims against the individual DPS

Defendants will be dismissed.

                      ii.    Motion to Amend

       The proposed amended complaint alleges that Judd and Hester

violated Doe’s right to equal protection by failing to treat Doe,

a male student, in the same manner as they would have treated a

female student subjected to abuse by a teacher of the opposite

sex.   (Doc. 25-1 ¶ 175.)    The proposed amended complaint adds only

the conclusory allegation that if a female student had talked about

the same sexual topics as Doe, Judd and Hester would have been

likely to conduct an investigation and notify her parents, which

they did not do with Doe.     (Id. ¶ 76.)    This conclusory allegation

is insufficient to permit an inference that Judd and Hester would

have taken different remedial measures if similar reports had been

made about a female student.        See Iqbal, 556 U.S. at 681.     Thus,

the    amended   complaint   does    not   contain   sufficient   factual

allegations to support a plausible claim that Judd or Hester acted

with discriminatory intent toward Doe based on his gender.            See

B.A.L., 2016 WL 10570871, at *7; J.W., 2012 WL 4425439, at *9.

       Therefore, the motion to deny the proposed amended complaint

as futile as to the § 1983 claims against Judd and Hester based on

a violation of Doe’s right to equal protection will be granted.



                                     50
                  c.     Qualified Immunity

                         i.    Motion to Dismiss

     Harris, Judd, and Hester argue alternatively that they are

entitled   to   qualified     immunity.     (Doc.   12    at    14-15,     20-21.)

Defendants do not contest that Doe’s constitutional right to be

free from sexual abuse by his teacher and their § 1983 supervisory

liability for a school official were clearly established at the

time of the individual DPS Defendants’ alleged inaction.                      See

Baynard, 268 F.3d at 235 & n.4.             Rather, they contend that no

conduct on their part violated a statutory or constitutional right

that was clearly established at the time of their actions.                  (Doc.

12 at 15, 21.)         Relying on a North Carolina Court of Appeals’

decision discussing public official immunity under state law, Doe

contends   that   the    individual   DPS    Defendants        are   not   public

officials entitled to qualified immunity.                (Doc. 15 at 11, 14

(citing Fraley v. Griffin, 720 S.E.2d 694, 696 (N.C. 2011)).)

Apart from this contention, however, Doe offers no other argument

to overcome qualified immunity.

     Courts have regularly held that school officials may assert

qualified immunity.       See, e.g., Safford Unified Sch. Dist. No. 1

v. Redding, 557 U.S. 364, 379 (2009) (holding that various school

officials were entitled to qualified immunity); Fothergill v.

Jones Cty. Bd. of Educ., No. 4:09-CV-190-BO, 2010 WL 4338101, at

*1 (E.D.N.C. Oct. 22, 2010) (same); Kwarteng v. Morgan State Univ.,

                                      51
128 F. App'x 301, 302 (4th Cir. 2005) (holding that district court

did   not   misapply    the    qualified   immunity   doctrine     to      the

disciplinary actions of individual defendants).              Doe offers no

federal case law to support his contrary assertion.           Nor does the

complaint allege facts that would plausibly suggest that the

individual DPS Defendants were not performing discretionary duties

or were engaged in conduct “entirely beyond their discretionary

authority.”    In re Allen, 106 F.3d 582, 593 (4th Cir. 1997) (“[A]n

official who performs an act clearly established to be beyond the

scope of his discretionary authority is not entitled to claim

qualified immunity under § 1983.”).

      Qualified immunity shields government officials performing

discretionary functions from personal liability for civil damages

under § 1983, so long as their conduct does not violate clearly

established    statutory      or   constitutional   rights    of   which     a

reasonable person would have known.         Ridpath v. Bd. of Governors

Marshall Univ., 447 F.3d 292, 306 (4th Cir. 2006) (citations

omitted).     Officials are entitled to immunity unless the § 1983

claim satisfies a two-prong test: (1) the allegations, if true,

substantiate a violation of a federal statutory or constitutional

right, and (2) the right was “clearly established” such that a

reasonable person would have known his acts or omissions violated

that right.    Id.   For an alleged constitutional right to be clearly

established, “[t]he contours of the right must be sufficiently

                                      52
clear that a reasonable official would understand that what he is

doing violates that right.”          Anderson v. Creighton, 483 U.S. 635,

640 (1987).     This determination is to be assessed as of “the time

an action [or inaction] occurred.”           Harlow v. Fitzgerald, 457 U.S.

800, 818 (1982).

     Accordingly, the scope of supervisory liability under § 1983

informs the court’s analysis of whether a supervisor is entitled

to qualified immunity.        See Shaw, 13 F.3d at 802; Camilo-Robles v.

Zapata, 175 F.3d 41, 44 (1st Cir. 1999) (“[C]ourts consigned to

struggle with neglect-of-risk cases generally have incorporated a

review   of    the   merits   of   derivative       tort   liability     into   the

qualified      immunity   calculus.”).         In    light    of   the    clearly

established standard for supervisory liability, the court must

determine whether a reasonable person in the supervisor’s position

could have believed that his or her conduct was lawful.                  Shaw, 13

F.3d at 802–03.

     For reasons similar to those discussed as to the merits, the

court finds that the individual DPS Defendants are entitled to

qualified immunity. As to Harris, the complaint fails to plausibly

allege any affirmative act or omission by him that would give rise

to supervisory liability.            See Stoneking v. Bradford Area Sch.

Dist.,   882    F.2d   720,    731    (3d    Cir.    1989)   (holding     that   a

superintendent was entitled to qualified immunity where the court

could not “discern from the record any affirmative acts by [the

                                        53
superintendent]           on   which    [plaintiff]       can    base    a   claim   of

toleration, condonation or encouragement of sexual harassment by

teachers which occurred in one of the various schools within his

district”); B.A.L., 2016 WL 10570871, at *8 (holding assistant

superintendent         was     entitled   to    qualified       immunity     where   the

plaintiff failed to allege that the superintendent engaged in

affirmative acts that demonstrated he either tolerated or condoned

the relationship between the student and teacher).                       The complaint

fails to plausibly allege that Harris was either aware of or

actively involved in a substantial part of the activity relating

to Watring.

      While the complaint’s allegations regarding Judd and Hester

are not as sparse as those against Harris, the facts alleged,

viewed     in    the   light    most    favorable    to    Doe,    are    nevertheless

insufficient to have informed a reasonable administrator that his

or   her    conduct       “violate[d]     clearly    established         statutory    or

constitutional rights.”           Shaw, 13 F.3d at 803 (quoting Harlow, 457

U.S. at 818).          As previously discussed, the complaint fails to

establish a plausible claim that either Hester or Judd acted with

deliberate indifference under the clearly established standard for

supervisory liability.             But even if one assumes that Judd’s or

Hester’s        alleged    conduct     exhibited    deliberate      indifference,      a

reasonable person in either of their positions still could have

believed that his or her conduct was lawful.                    Id. at 802-03 (“Even

                                           54
if Smith did arguably exhibit deliberate indifference, he is

entitled to qualified immunity. Smith meets the standard for

qualified immunity set forth in Harlow[]: a reasonable officer, in

light of clearly established legal rules, could have believed his

conduct was lawful.”).        Put another way, there are insufficient

facts   alleged    to   suggest    that   the   conduct   of   either   of   the

administrators was so inadequate, in light of the activity alleged

at the relevant times, as to render it constitutionally infirm.

The administrators responded when facts were brought to light

involving both Watring and Doe.            While the administrators may be

faulted   for     not   promptly   alerting     Doe’s   parents   immediately

following the March 18, 2009 meeting, they did involve Doe’s mother

after discovering the love note, and she appeared to downplay any

concern for a period of time.               When the situation escalated

thereafter to suggest a more serious risk, the administrators

quickly responded, not hesitating to call in law enforcement, even

in light of Watring’s denials.

     For these reasons, the court finds that the individual DPS

Defendants are entitled to qualified immunity, and the § 1983

claims against them should be dismissed. 11


11
  Because dismissal is based on insufficient factual allegations on the
merits as well as to overcome qualified immunity, dismissal is without
prejudice. See Armstrong, 190 F. Supp. 3d at 472 (dismissing individual
capacity claim against chief of police without prejudice, noting “this
court cautions that baring [sic] some sort of link sufficient to overcome
qualified immunity, it is unlikely that a future claim against [defendant
police chief] would stand”).

                                      55
                         ii.    Motion to Amend

      Judd and Hester argue that nothing in the proposed amended

complaint cures the defects of this claim and they are therefore

entitled to qualified immunity.           (Doc. 27 at 19–21.)             Doe contends

that because qualified immunity is a defense, the court should

await the completion of discovery before reaching the issue. (Doc.

28 at 11.)

      Doe’s amended complaint fails to allege facts that, if true,

make plausible a claim that sexual abuse of Doe should have been

so obvious to any reasonable school administrator prior to April

23,   2009,    that     Judd    and    Hester’s      failure         to   conduct    an

investigation    or    take    other   action       was   a   clearly-established

violation of Plaintiff’s right to be free from sexual abuse from

his teacher.     See Fothergill, 2010 WL 4338101, at *1–2 (where a

student had a sexual relationship with his teacher, rumors of the

relationship were rampant among students and faculty, teachers

teased the student about the relationship, the student spent a

suspicious amount of time with the teacher on school grounds, and

the teacher behaved inappropriately with the student in public,

the   court   determined       that   school   officials        were      entitled    to

qualified immunity because, since the allegations failed to show

that the school officials knew about the sexual relationship, there

was no way that a reasonable person in the school defendants’

position   would      have   understood      that    they     were    violating      the

                                        56
plaintiff’s rights against sexual abuse from his teacher).

     Although Doe urges the court to permit discovery to reveal

additional evidence before reaching this issue, the Supreme Court

has repeatedly “stressed the importance of resolving immunity

questions at the earliest possible stage in litigation” because

“[q]ualified immunity is ‘an immunity from suit rather than a mere

defense    to   liability;   and   like   an   absolute   immunity,   it   is

effectively lost if a case is erroneously permitted to go to

trial.’”    Scott v. Harris, 550 U.S. 372, 376 n.2 (2007) (second

emphasis in original) (first quoting Hunter v. Bryant, 502 U.S.

224, 227 (1991) (per curiam); then quoting Mitchell v. Forsyth,

472 U.S. 511, 526 (1985)).         Defendants have asserted qualified

immunity and met their burden of demonstrating it.          Therefore, the

motion to amend the complaint as to the § 1983 claims against Judd

and Hester will be denied as futile.

                  d.   State Tort Claims

                       i.    Motion to Dismiss

                             (a)   Official Capacity Claims

     DPS Defendants first argue that the official capacity claims

against Harris, Judd, and Hester are duplicative in light of the

pending claims against the School Board and should be dismissed.

(Doc. 16 at 2–4.)       Doe concedes the § 1983 claims against the

individual DPS Defendants in their official capacity should be

dismissed as duplicative under federal law, but he contends that

                                     57
the state tort claims against them in their official capacities

are not duplicative under state law.      (Doc. 15 at 6–7.)

     “[O]fficial capacity suits ‘generally represent only another

way of pleading an action against an entity of which an officer is

an agent.’”    Talley v. City of Charlotte, No. 314-CV-00683-MOC-

DCK, 2016 WL 8679235, at *13 (W.D.N.C. July 22, 2016) (quoting

Kentucky v. Graham, 473 U.S. 159, 165 (1985)); Moore v. City of

Creedmoor, 481 S.E.2d 14, 21 (N.C. 1997).       Accordingly, where the

plaintiff asserts a claim under state law against a government

entity, the court has the discretion to dismiss official capacity

claims against individuals working for this government entity as

duplicative.    See Talley, 2016 WL 8679235, at *13; Harrison v.

Chalmers, 551 F. Supp. 2d 432, 438 (M.D.N.C. 2008). 12        Here, the




12
  Doe relies on the North Carolina Court of Appeals decision in McCoy
v. Coker for the proposition that the dismissal of official capacity
claims against the individual Defendants for state law claims would be
improper. (Doc. 15 at 6-7 (citing McCoy v. Coker, 620 S.E.2d 691, 696
(N.C. Ct. App. 2005).) In McCoy, the court of appeals held that the
trial court did not err in failing to dismiss as duplicative negligence
claims against a building inspector in his official capacity where
plaintiff also asserted claims against the government entity. McCoy,
620 S.E.2d at 696. As DPS Defendants note, however, the court did not
hold that an official capacity claim against an individual could never
be dismissed as duplicative. (Doc. 16 at 2-4.) Nor does subsequent
case law suggest that a dismissal would be inappropriate in this
instance. See, e.g., Phifer v. City of Rocky Mount, No. 5:08-CV-292-
FL, 2010 WL 3860411, at *8 (E.D.N.C. Sept. 28, 2010) (rejecting similar
argument that state law claims against individual defendants in their
official capacity should not be dismissed as duplicative); Wright v.
Town of Zebulon, 688 S.E.2d 786, 789 (N.C. Ct. App. 2010) (affirming
dismissal of state law claims against individual police officers in their
official capacity where plaintiff asserted a claim against the government
entity).

                                   58
state tort claims against the individual DPS Defendants in their

official capacities are duplicative and will be dismissed, where

the School Board is a named party and will remain so moving

forward.       See   Talley,    2016    WL   8679235,    at   *13   (dismissing

negligence claims against individual police officers in their

official     capacity   where    plaintiff    asserted    claim     against   the

government entity); Grisson v. City of Fayetteville, No. 5:14-CV-

272-BO, 2015 WL 5797661, at *6 (E.D.N.C. Oct. 2, 2015) (same).

                                (b)    Public Official Immunity

     The individual DPS Defendants argue that the state tort claims

against them in their individual capacity should be dismissed

because they enjoy public official immunity.             (Doc. 12 at 15, 17–

18, 21–23.)      Doe contends that these Defendants are not public

officials for purposes of public official immunity.                 (Doc. 15 at

11–14.) 13

     “The North Carolina Court of Appeals has held that school

system superintendents, principals, and assistant principals are

‘public officials’ for purpose of public official immunity.”                  RM,

2017 WL 2115108, at *4 (citations omitted).               Therefore, Harris,

Judd, and Hester are each public officials, given their positions

as superintendent of DPS, principal of Creekside, and assistant


13
   DPS Defendants also argue that the state tort claims should be
dismissed because the complaint fails to state a claim against them.
(Doc. 12 at 11–14, 19–20.)     Having found that the individual DPS
Defendants are subject to dismissal on other grounds, this contention
need not be reached.

                                        59
principal of Creekside, respectively.           Id.

     “A public official may not be held individually liable for

mere negligence, but may only be liable where his/her conduct is

malicious, corrupt or outside the scope of his/her authority.”

Id. (citing Dalenko v. Wake Cty. Dep't of Human Servs., 578 S.E.2d

599, 603–04, writ denied, 585 S.E.2d 380 (N.C. 2003)).                  However,

a conclusory allegation that a public official acted maliciously,

corruptly,   or    outside    the   scope      of   his   or   her    duties   is

insufficient to overcome public official immunity.               Id. (quoting

Meyer v. Walls, 489 S.E.2d 880, 890 (N.C. 1997)).                    A plaintiff

must allege facts sufficient to support such a conclusion.                     Id.

As with qualified immunity, the availability of public official

immunity depends on the reasonableness of the officer’s actions.

See Cooper v. Sheehan, 735 F.3d 153, 160 (4th Cir. 2013) (“An

officer acts with malice when he ‘does that which a man of

reasonable intelligence would know to be contrary to his duty,’

i.e., when he violates a clearly established right.” (quoting

Bailey v. Kennedy, 349 F.3d 731, 742 (4th Cir. 2003)); Grad v.

Kaasa, 321 S.E.2d 888, 890–91 (N.C. 1984) (“An act is wanton when

it is done of wicked purpose, or when done needlessly, manifesting

a reckless indifference to the rights of others.” (quotations

omitted)).

     Here,   Doe    alleges    claims     of    negligence     and     negligent

infliction of emotional distress against each of the individual

                                     60
DPS Defendants but fails to allege that they acted maliciously,

corruptly, or outside the scope of their duties to give rise to

liability for such claims.    At the outset of the complaint, Doe

alleges that each of the individual DPS Defendants was “acting or

failing to act within the scope, course, and authority of his [or

her] employment and his [or her] employer.”        (Doc. 1 ¶¶ 20, 22,

24.)   However, the complaint contains no additional allegations

that any of the individual DPS Defendants ever acted outside the

scope of his or her employment.      The only other direct allegation

is found in the § 1983 portion of the complaint, where it alleges

in relevant part: “The actions and omissions of the DPS Defendants,

individually   and   collectively,     as   described   herein,   after

receiving repeated notice that Plaintiff’s constitutional rights

were being violated, were wanton, willful, and/or evidence a

conscious disregard for Plaintiff’s rights.”      (Id. ¶ 143.)    These

conclusory allegations are insufficient to overcome the individual

DPS Defendants’ public official immunity.     Farrell v. Transylvania

Cty. Bd. of Educ., 625 S.E.2d 128, 134 (N.C. Ct. App. 2006); RM,

2017 WL 2115108, at *4.    Doe’s negligence claims are tied to the

reasonableness of the individual DPS Defendants’ conduct.            See

Cooper, 735 F.3d at 160.   As previously noted, the complaint fails

to allege sufficient facts to establish a plausible claim that the

individual DPS Defendants engaged in conduct that exceeded mere

negligence.    Accordingly,   the    individual   DPS   Defendants   are

                                  61
entitled to public official immunity, and the state tort claims

against them will be dismissed.             See Grisson, 2015 WL 5797661, at

*7; RM, 2017 WL 2115108, at *4–5.

                          ii.   Motion to Amend

     Doe’s third claim for relief in his proposed amended complaint

alleges negligence by Judd and Hester in their official capacities.

(Doc.   25-1   at    56.)       Doe    argues   that    these   claims    are   not

duplicative of the negligence claim against the School Board.

(Doc. 24 at 13–16.)         Defendants argue that these official capacity

claims are futile because they are duplicative of the negligence

claims brought against the School Board.               (Doc. 27 at 21–23.)      For

the same reasons as discussed for the official capacity claims

alleged   under     the     original    complaint,     the   negligence    claims

against   Judd      and   Hester      in    their   official    capacities      are

duplicative and will be dismissed, as the School Board is a named

party and will remain so moving forward.

III. CONCLUSION

     For the reasons stated, therefore,

     IT IS ORDERED that Doe’s motion to dismiss (Doc. 11) is

GRANTED and all claims against Defendants Judd, Hester, and Harris

in their official and individual capacities are hereby DISMISSED

WITHOUT PREJUDICE.

     IT IS FURTHER ORDERED that Doe’s motion to amend the complaint

(Doc. 23) is DENIED as futile as to the claims against Defendants

                                           62
Judd and Hester; Doe’s motion to amend is otherwise GRANTED, as no

Defendant has opposed amendment as they affect the remaining

claims.



                                       /s/   Thomas D. Schroeder
                                    United States District Judge

January 25, 2019




                               63
